Berdon, J.,
with whom
Katz, J.,
joins, dissenting. All parties in this appeal invite us to decide the merits of the important issue raised in this case—whether our prejudgment remedy statute is unconstitutional because the party in whose favor it is granted is not required to post a bond or give other security. Although this issue has previously eluded us; Calfee v. Usman, 224 Conn. 29, 40, 616 A.2d 250 (1992); it has been raised in another case decided today.1 Accordingly, I write separately not on the merits of the bond issue, but to express my concerns about the majority’s expansive definition of subject matter jurisdiction.
The majority dismisses the appeal because it was not taken within the time period specified by General Statutes § 52-278l, believing that the failure to comply with the time limit implicates our subject matter jurisdiction. Although I agree with the general principle that subject matter jurisdiction cannot be waived; Castro v. Viera, 207 Conn. 420, 429-30, 541 A.2d 1216 (1988); I disagree with the result in this case because the failure to abide by the time limitation in a statute does not involve subject matter jurisdiction.
“Subject matter jurisdiction is the power of the court to hear and determine cases of the general class to which the proceedings in question belong.” (Internal quotation marks omitted.) Lauer v. Zoning Commission, 220 Conn. 455, 460, 600 A.2d 310 (1991). Surely, we have jurisdiction to hear an appeal from the denial of a prejudgment remedy. General Statutes § 52-2781. Of course, the appeal must be timely taken, but that involves only personal jurisdiction and therefore may be waived by the parties. See, e.g., Cardoza v. Zoning Commission, 211 Conn. 78, 81 n.4, 557 A.2d 545 (1989) (failure to appeal trial court’s order on motion to dismiss within seven days; General Statutes § 8-8 [d]; does *769not implicate subject matter jurisdiction and can be waived); see also C. Tait, Connecticut Appellate Practice and Procedure (1989) § 3.13.
Just last year we made it clear that time limitations implicate personal jurisdiction. In re Baby Girl B., 224 Conn. 263, 288, 618 A.2d 1 (1992) (implicit waiver of the time limitation on a motion to open a judgment under General Statutes § 52-212a). Indeed, in Giordano Construction Co. v. Ross, 182 Conn. 577, 579, 438 A.2d 772 (1980), which is overruled by the majority today, we specifically held that the time limitation in § 52-2781 did not involve subject matter jurisdiction. “The fact that the appeal statute specifies a time period in which to take an appeal does not mean that an appeal taken beyond the specified time is void. The untimely filing of an appeal is merely an irregularity and not a jurisdictional defect.”2 Id.
The majority, conceding that this court’s prior rulings have been inconsistent, now adopts a new rule. Under this new rule, we must focus on whether the legislature, in imposing the time limitation, intended to impose a subject matter jurisdictional requirement on the right to appeal. If the plain language of § 52-2781 specifically provided that this court does not have jurisdiction to hear such matters unless the time limitations are met, I would agree. To arrive at such a result by way of statutory construction, however, will lead to the same bizarre results that we have experienced in the past. For example, the majority states that § 52-2781 clearly and emphatically mandates that time limitations must be honored before we may exercise our jurisdiction. This construction is inconsistent with LeConche *770v. Elligers, 215 Conn. 701, 709, 579 A.2d 1 (1990), in which we held that the failure to file a good faith certificate in a medical malpractice case did not implicate subject matter jurisdiction, notwithstanding the statute’s unequivocal mandate that “[n]o action . . . shall be filed” without it. General Statutes (Rev. to 1987) § 52-190a. It seems to me that if a direct prohibition from entertaining a law suit does not implicate subject matter jurisdiction, a mere time limitation should not implicate subject matter jurisdiction.
The majority also argues that it is significant that the right to a prejudgment remedy of attachment does not have common law roots. The majority contends that because the time limitation is contained within a statute that creates a right of action that did not exist at common law, the remedy exists only during the prescribed period and not thereafter. The present prejudgment remedy statute is derived from the statutory attachment procedure. The antecedent to the statutory attachment procedure, in Connecticut, was the common law. Barber v. Morgan, 84 Conn. 618, 622, 80 A. 791 (1911). “The purpose of attachment in each case was to compel the defendant to appear and to answer to the action; and, as is apparent from the statutes, attachment on original process was designed chiefly to reach nonresidents and absconders. . . . This was its purpose at common law, of which our process by attachment is an offspring. ‘At common law an attachment, as part of the service of process in a civil suit, is a species of distress, in which the effects attached were the ancient vadii or pledges.’ . . . ‘The writ of attachment was a very ancient judicial process designed to coerce an appearance on pain of eventual outlawry.’ ” (Citations omitted; emphasis added.) Id. Accordingly, even under the rule crafted by the majority, the time limitations do not implicate subject matter jurisdiction.
*771In addition, the majority advances no policy reason for distinguishing between statutory time limitations grounded in actions whose antecedents have roots in the common law and time limitations contained within the statute that created the right. Indeed, this decision is contrary to “the well-established principle that every presumption favoring jurisdiction should be indulged.” Connecticut Light & Power Co. v. Costle, 179 Conn. 415, 421 n.3, 426 A.2d 1324 (1980). “There is certainly nothing inherently unconstitutional or jurisdictional in time constraints. We ourselves have refused to hold jurisdictional the provision in Practice Book § 3007 [now § 4009] that imposes a twenty day limitation on appeals to this court.” Baldwin Piano & Organ Co. v. Blake, 186 Conn. 295, 299, 441 A.2d 183 (1982) (Peters, J., concurring).
In the present case, the majority states that the “manifest purpose of § 52-2781 (b) is to permit the parties to know within a very brief period of time whether the order is final or is going to be challenged on appeal.” Surely, a litigant has the right to rely on such a time limitation and the matter can be dismissed on the ground that the court does not have personal jurisdiction. Nevertheless, if the parties wish to waive the time limitation they may do so. In re Baby Girl B., supra, 288. Why should the court be concerned if the parties wish to waive the time limitation?
Time limitations are always procedural and exist to protect the parties, unless the legislature specifically states that the court has no jurisdiction if the time limitation is not honored. I cannot recall an example of such a statute. The present case is especially compelling because the defendant in open court waived the time limitations in which an appeal must be filed.
In Baldwin Piano & Organ Co. v. Blake, supra, Chief Justice Peters opined that the time limitation in Gen*772eral Statutes § 52-278j,3 also a part of the prejudgment remedy statutory scheme, was not jurisdictional: ‘T am troubled by the apparent readiness of the majority opinion to grant procedural priority to any challenge to judicial action as long as that challenge is couched in terms of jurisdiction. I recognize that the position taken by the majority has strong roots in history and in our case law. I doubt, however, that the interests of efficient administration of justice are best served by attaching talismanic effect to the label ‘jurisdictional,’ especially when the issue is at most one of jurisdiction over the person.” Id., 298 (Peters, J., concurring).
Furthermore, a lack of subject matter jurisdiction can have very serious consequences even after the litigation terminates. A judgment rendered without subject matter jurisdiction is invalid. Trichilo v. Trichilo, 190 Conn. 774, 777-78, 462 A.2d 1048 (1983). In the wake of this opinion, every time one party waives a time limitation, the other party will be in the uncertain position of trying to determine whether it can rely on the waiver because no one can fully predict what this court will ultimately hold.
Today, the court’s casting of procedural defaults into defaults that implicate our subject matter jurisdiction *773results in “a mere exaltation of form over substance.” Simko v. Zoning Board of Appeals, 206 Conn. 374, 391, 538 A.2d 202 (1988) (Shea, J., dissenting). ‘Tt is the courts, the legal profession and the public generally, not just the [parties], who are the losers when serious cases like this one fail to be resolved on their merits because of some procedural deficiency.” Hughes v. Bemer, 200 Conn. 400, 405, 510 A.2d 992 (1986) (Shea, J., dissenting).
Since the defendants at oral argument waived the time requirements in § 52-278l, I would get to the merits of the case.
Accordingly, I respectfully dissent.

 Sassone v. Lepore, 226 Conn. 773, 629 A.2d 357 (1993).


 The statement in Plasil v. Tableman, 223 Conn. 68, 72-73 n.8, 612 A.2d 763 (1992), that the time limitation in General Statutes § 52-278l implicated subject matter jurisdiction was mere dicta and was made in reference to an order that was not before the court. The court predicated its decision on another order which was timely taken.


 General Statutes § 52-278j provides: “(a) If an application for a prejudgment remedy is granted but the plaintiff, within thirty days thereof, does not serve and return to court the writ, summons and complaint for which the prejudgment remedy was allowed, the court shall dismiss the prejudgment remedy.
“(b) If an application for a prejudgment remedy is denied and the plaintiff, within thirty days thereof, does not serve and return to court the writ of summons and complaint for which the prejudgment remedy was requested, or if a date for a hearing upon a prejudgment remedy is scheduled by the clerk and such hearing is not commenced within thirty days thereof, except as provided in section 52-278e, the court shall order the application to be considered as having been withdrawn.
“(c) An application for a prejudgment remedy or a prejudgment remedy which is granted but not served may be withdrawn in the same manner as a civil cause of action.”